DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on March 11, 2021, has been entered.


 Response to Amendment
Applicant’s amendment filed with the RCE has been entered.  Claim 1 has been amended and claim 3 has been cancelled as requested.  Thus, the pending claims are 1, 2, and 4-11, with claims 5-11 being withdrawn as non-elected.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 3,098,755 issued to Barth et al. in view of US 2013/0225755 issued to Snow as set forth in section 6 of the last Office action (Final Rejection mailed December 11, 2020).  
Applicant has amended claim 1 to limit the article to having both internal and external staple or flock fibers.  However, said amendment is insufficient to overcome the standing rejection since Barth teaches it is known to flock one or both sides of the rubber articles in order to enhance skin comfort and absorbency (col. 1, lines 31-35).  Claim 1 has also been amended to limit the polyurethaneurea composition to being formed from a solvent-free polyurethane dispersion.  However, Snow teaches multiple methods of forming the aqueous dispersion, many of which do not include an organic solvent (e.g., melt dispersion process and continuous process polymerization (sections [0058]-[0064]).  Thus, the amended claims stand rejected.  
Specifically, Barth discloses coated rubber articles, such as gloves, girdles, bathing caps, etc., and a method of making said articles (title and column 1, lines 17-21). Specifically, Barth 
Thus, Barth teaches the invention of claims 1, 3, and 4 with the exceptions (a) the recited solvent-free polyurethane urea dispersion and (b) the recited tenacity, air permeability, and moisture vapor permeability (and moisture vapor transport of claim 2).
Regarding exception (a), while Barth teaches the flock is embedded in a polyurethane composition, the reference fails to teach said polyurethane is a polyurethane urea dispersion.  However, such polyurethane urea compositions are known in the art suitable for glove making and as flock adhesives.  For example, Snow teaches aqueous polyurethane compositions suitable for dipped surgeon’s gloves and related articles, wherein said composition replaces latex which can cause allergic reactions (abstract).  Snow teaches the compositions form articles that are tough, pliable, resistant to some solvents, and have high tensile strength and low modulus at 100% and 500% elongation (abstract and section [0007]).  The polyurethane may include urea groups to form a polyurethane urea, which produces tough transparent coatings (sections [0008], [0017], [0037], [0040], and [0068]).  Snow teaches multiple methods of forming the aqueous dispersion, many of which do not include an organic solvent (e.g., melt dispersion process and 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent-free polyurethane urea dispersion as taught by Snow for the polyurethane flock adhesive of Barth. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a durable flocked elastic glove).  Therefore, exception (a) stands rejected as being obvious over the cited prior art.  
Regarding exception (b), although Barth and Snow do not explicitly teach the claimed properties of tenacity, air permeability, and moisture vapor permeability/transport, it is reasonable to presume that said property limitations would obviously be met by the Barth invention having the modified polyurethane urea as taught by Snow.  Support for said presumption is found in the use of similar materials used to produce a like flocked glove product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, absent a showing of unexpected results achieved from the claimed invention or other evidence of nonobviousness, exception (b) and claims 1, 2, and 4 stand rejected as being obvious over the cited prior art.  
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0033334 issued to Merovitz in view of US 2013/0225755 issued to Snow and US 3,098,755 issued to Barth et al. and US 2008/0292788 issued to Giloh.  
Merovitz discloses electrostatically flocked articles, such as rubber gloves, elastic medical drapes or wraps, elastic orthopedic support/braces, and clothing (abstract and section [0018]).  The flock fibers, which are oriented perpendicularly, are embedded in an elastic adhesive on an elastic article (sections [0009], [0022], and [0034]).  The flock fibers have a length of about 0.005-0.25 inches (i.e., the fibers are relatively short) (section [0024]). The elastic adhesive has an elongation of about 400-1400%, which allows the overall elasticity of the elastic article to be maintained and prevents the flock material embedded therein from separating from the adhesive (section [0026]). The preferred adhesive is an acrylic emulsion, but other adhesives such as polyurethane may be employed (sections [0027] and [0033]).  In one embodiment, a glove former is employed to make the flocked glove (sections [0038]-[0040]). 
Thus, Merovitz teaches the invention of claims 1, 3, and 4 with the exceptions (a) the recited solvent-free polyurethane urea dispersion, (b) the flock is applied on the article both internally and externally, and (c) the recited tenacity, air permeability, and moisture vapor permeability (and moisture vapor transport of claim 2).
Regarding exception (a), while Merovitz teaches the flock is embedded in an elastic polyurethane composition, the reference fails to teach said polyurethane is a polyurethane urea dispersion.  However, such polyurethane urea compositions are known in the art suitable for glove making and as flock adhesives.  For example, Snow teaches aqueous polyurethane compositions suitable for dipped surgeon’s gloves and related articles, wherein said composition replaces latex which can cause allergic reactions (abstract).  Snow teaches the compositions form 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent-free polyurethane urea dispersion as taught by Snow for the polyurethane flock adhesive of Merovitz. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a durable flocked elastic glove).  Therefore, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), while Merovitz fails to teach flocking both sides of the article, Barth teaches it is well known to flock one or both sides of the rubber articles in order to enhance skin comfort and absorbency (col. 1, lines 31-35).  Additionally, Giloh teaches double sided flocked articles (abstract and Figures 1B, 4A, and 4D).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to flock both sides of the Merovitz article, as taught by Barth and Giloh. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by 
Regarding exception (c), although Merovitz, Barth, Giloh, and Snow do not explicitly teach the claimed properties of tenacity, air permeability, and moisture vapor permeability/transport, it is reasonable to presume that said property limitations would obviously be met by the Merovitz invention flocked on both sides as taught by Barth and Giloh and having the modified polyurethane urea as taught by Snow.  Support for said presumption is found in the use of similar materials used to produce a like flocked glove product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Therefore, absent a showing of unexpected results achieved from the claimed invention or other evidence of nonobviousness, exception (b) and claims 1, 2, and 4 are rejected as being obvious over the cited prior art.  
Claims 1, 2, and 4 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0292788 issued to Giloh in view of US 2013/0225755 issued to Snow as set forth in section 8 of the last Office action.
Applicant has amended claim 1 to limit the article to having both internal and external staple or flock fibers.  However, said amendment is insufficient to overcome the standing rejection since Giloh teaches double sided flocked articles (abstract and Figures 1B, 4A, and 
Specifically, Giloh teaches a method for making flexible, stretchable, and/or elastic products (abstract). The elastic product may comprise natural latex rubber or polyurethane (section [0004]). The product may have a single or double sided surface coating of flocked fibers and may be porous such that it is breathable (sections [0003], [0004], and [0014]). The method includes applying a wetting agent onto the surface of a former, applying a first layer of flock fibers, and spraying a liquid product material onto the fiber layer (section [0005]).  For spraying the product material onto the former, said product material when a synthetic polymer, such as polyurethane, is employed in the form of an emulsion, suspension, or solution (i.e., dispersion) (section [0019]).  Controlling the spray of the product material onto the former, by means of intensity, droplet size, and surface tension, enables controlling the porosity and breathability of the finished product (section [0031]). Since the elastic product is breathable said product will inherently have an air permeability of at least 0.5 cfm and a moisture vapor transport of 100 g/m2/24 hr or more. 
Thus, Giloh teaches the invention of claims 1-4 with the exceptions (a) the recited solvent-free polyurethane urea dispersion and (b) the recited properties of elongation and tenacity.
Regarding exception (a), while Giloh teaches the flock is embedded in an elastic polyurethane composition, the reference fails to teach said polyurethane is a polyurethane urea 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a solvent-free polyurethane urea dispersion as taught by Snow for the flocked polyurethane composition of Giloh. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions.  Such a modification would have yielded predictable results to the skilled artisan (e.g., a durable flocked elastic glove).  Therefore, exception (a) stands rejected as being obvious over the cited prior art.  
Regarding exception (b), although Giloh and Snow do not explicitly teach the claimed properties of elongation, tenacity, and air permeability, it is reasonable to presume that said property limitations would obviously be met by the Giloh invention having the modified .  


Response to Arguments
Applicant’s arguments filed with the RCE have been fully considered but they are not persuasive.
Specifically, applicant traverses the prior art rejections based upon the Snow reference by asserting Snow fails to teach a polyurethane urea composition formed from a solvent-free polyurethane urea dispersion (RCE, page 7, 1st paragraph).  Contrary to applicant’s assertion, as set forth above, Snow does indeed teach such solvent-free dispersions.  While the preferred method of making the polyurethane urea dispersion is an acetone/MEK process (section [0060]) and Examples 1-3), Snow clearly teaches other non-solvent methods.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Additionally, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-



/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        March 26, 2021